FINNEGAN, Circuit Judge.
I concur only to the following extent shown by my separate opinion. The order granting Borgmeier leave to file her petition for mandamus also stayed the proceedings in Helen N. Fleming, et al. v. Lake Delton Development Company, No. 2465 “until the final disposition of this petition.” Our purported retention of jurisdiction, even for limited purposes, injects another difficulty into this case for anyone determining when and if Borgmeier’s petition is finally disposed of. If the stay is extended we ought to say so in unequivocal language. I think the relief granted under the form of a writ of prohibition collides with our simultaneous command to the trial judge under which he must now “pass upon any motions addressed to him by petitioner and incidental to the perfection of her appeal and the filing in this court of the record therein.” I would only direct certification of the record and continue the stay of proceedings in No. 2465 until Borgmeier perfects her appeal and we dispose of it on the merits. This review could be expedited and dilatory tactics penalized. We need only remind the trial judge that he lost jurisdiction when the notice of appeal was filed, save as to the mechanical procedural matters he is now directed to perform.
I cannot join in an opinion or mandate forbidding this district judge to desist “from any further proceedings against (this) petitioner.” Such a command subjugates the trial judge to the litigant.